On Rehearing.
GrODCITAUX, J.
The judgment of the lower Court was in plaintiff’s favor, against defendant for the amount prayed for and costs, and for a like amount and all costs in defendant’s favor and against his warrantors. The defendant and the warrantors applied for and prosecuted separate appeals, although, without objection, only one transcript was filed. Our decree affirmed the judgment, and this rehearing has been granted solely upon the question of whether the defendant should bear the costs incident to the appeal, which it unsuccessfully prosecuted, or should the warrantors bear the costs of that appeal in addition to the costs of the appeal which they, likewise, separately and unsuccessfully prosecuted.
The defendant undoubtedly had the right to defend the suit in'the lower Court and to recover the costs incurred from its warrantors, even though the defense was unsuccessful. The defendant had an equal right, if dissatisfied with the judgment, to appeal from it, and the warrantors are bound to reimburse it the costs of that appeal.
It is not true, as contended by warrantors that an appeal by the defendant was unnecessary on account of the warrantors having already appealed. As to that appeal *379the plaintiff and defendant were co-appellees, and consequently the judgment between them could not have been amended or reversed. That judgment could be amended or set aside only by an appeal by either the defendant or the plaintiff. The intent .of our former decree was to . enter the same judgment here as had been rendered in the lower court, under which judgment the defendant recovered all costs which it expended and for which it became liable to plaintiff. It is true that the defendant is primarily liable to plaintiff for costs of appeal, but the parties ultimately liable for all' costs of appeal are the warrantors.
May 2, 1910.
It is, therefore, ordered that our previous decree be amended and to that end the judgment appealed from is affirmed, the warrantors to pay all costs of appeal.